DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, line 1, “the” at the end should be deleted.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The generic term evaluation unit is cited in the DESCRIPTION OF EXEMPLARY EMBODIMENTS under paragraph [0089]. Corresponding structure of the evaluation unit is at least one data processing apparatus, for example at least one computer or microcontroller. The data processing apparatus can have one or more volatile and/or non-volatile data memories.












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-2, 6, 7, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9025141 B1 (Soreide) in the view of US 2014/0043622 A1 (Vanderhoudt).

Regarding claim 1, Soreide teaches an apparatus for determining a spatial position of an object, the apparatus comprising: 
at least three retroreflectors arranged on the object (Fig.2, 4:49-57, retro-reflective targets 204 on an object 202); 
a light detection and ranging (LIDAR) unit (Fig. 1, 4:37-48, LADAR sensor 100) having at least three measurement channels (Fig. 1, 5:47-49, laser 112-114 each corresponds to a measurement channel) each configured to produce at least one measurement signal (measurement signals associates with laser 112-114), the LIDAR unit being configured to produce at least one LIDAR signal (Fig.1, LADAR signal associates with beam splitter 131) for the at least one measurement signal, the LIDAR unit including an illumination device (Fig.1, laser 112-114) configured to produce at least one frequency modulated input light beam (synthetic wave, 5:13-35) and at least one first beam splitter (Fig.1, beam splitter 116-118) configured to divide the at least one frequency modulated input light beam among the at least three measurement channels in parallel and/or in sequence (intended use of combiner 166-168, which combine frequency modulated signal with each measurement signals); and 
an evaluation unit (Fig. 1, signal processor 144) configured to determine the spatial position of the object from the at least one LIDAR signal (see 11:37-60).  
 	However, Soeride does not teach the evaluation unit configured to determine the orientation of the object from the at least one LIDER signal.
On the other hand, Vanderhoudt teaches three measuring points using retroreflectors arranged on an object (Fig. 1, retroreflectors 30, 30’, 30”, paragraph [0057]).
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Soeride’s apparatus by adding three retroreflectors on the object as suggested and taught by Vanderhoudt in order to measure the azimuth and elevation angle of an object in the measurement volume.
Regarding claim 2, Soreide as modified in view of Vanderhoudt teaches the apparatus according to claim 1, wherein the at least three measurement channels are configured to be at least partly separated from one another in space and/or time (Soreide, Fig. 1, 5:47-59, laser 112-114 each corresponds to a measurement channel).
Regarding claim 6, Soreide, as modified in view of Vanderhoudt teaches the apparatus according to claim 1, further comprising: at least three measurement channels, wherein measurement channels are independent of each other (Soreide, Fig. 1, 5:47-49, laser 112-114 each corresponds to a measurement channel). 
        	The combination as far, does not teach at least one sensor element for each of the at least three measurement channels, wherein a sensor element of a respective measurement channel is independent of other sensor elements of other measurement channels.
           	On the other hand, Vanderhoudt teaches a two dimensional optical sensor (Fig. 11, Para [0072], [0074], Imager 58).
            	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Soeride’s apparatus by adding optical sensor as suggested and taught by  Vanderhoudt in order to detect the measurement target.


Regarding claim 7, Soreide, as modified in view of Vanderhoudt, teaches the invention as claimed and discussed above. At least three measurement channels and at least three retroreflectors arranged on an object as claimed and discussed above. 

           	On the other hand, Vanderhoudt teaches light emitter having static optics (para [0065], static optics) configured to emit a cone of light towards the measurement volume (Fig. 5, para [0066] line 1-4, cone of light 72)
             	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Soeride’s apparatus by adding at least one optical unit as suggested and taught by Vanderhoudt in order to redirect the output of emitted light towards measurement targets.
Regarding claim 10, Soreide, as modified in view of Vanderhoudt, teaches the apparatus according to claim 1, wherein: 
each of the at least three measurement channels includes at least one second beam splitter (Soreide, Fig. 1, beam splitter 120-122,), 
the at least one second beam splitter is arranged downstream of a respective optical fiber (Fig. 1, optical fiber associated with beam splitter 116 and 120, 117 and 121, 118 and 122) of a respective measurement channel (Fig. 1, measurement channel associated with laser 112-114) in a propagation direction of the at least one frequency modulated input light beam (intended use of frequency shifter 124-126, 6:1-10) and 
the at least one second beam splitter is configured to provide the at least one frequency modulated input light beam in parallel and/or in sequence to illuminate at least one of the retroreflectors (Fig. 2, retroreflector 204, also See 5:13-25 and 8:16-31).
Regarding claim 11, Soreide teaches a method for determining a spatial position of an object by the apparatus for determining the spatial position of the object according to claim 1, the apparatus including: the at least one LIDAR unit (Fig. 1, 4:37-48, LADAR sensor 100) with the at 
providing the object with at least three retroreflectors (Fig.2, 4:49-57, retro-reflective targets 204 on an object 202); 
producing the at least one frequency modulated input light beam (synthetic wave, 5:13-35) by the illumination device (Fig.1, laser 112-114) of the LIDAR unit (Fig. 1, 4:37-48, LADAR sensor 100); 
dividing the input light beam among the at least three measurement channels in parallel and/or in sequence by the at least one first beam splitter (Fig.1, beam splitter 116-118); producing the at least one measurement signal (measurement signals associates with laser 112-114),  by each of the at least three measurement channels; 
producing the at least one LIDAR signal (Fig.1, LADAR signal associates with beam splitter 131) by the LIDAR unit for the at least one measurement signal (measurement signals associates with laser 112-114); and determining the spatial position of the object from the LIDAR signal with the evaluation unit (Fig. 1, signal processor 144).  
 
             	However Soreide does not teach the method comprising: determining the orientation of the object from the LIDAR signal with the evaluation unit.
             	On the other hand, Vanderhoudt teaches three measuring points using retroreflectors arranged on an object (Fig. 1, retroreflectors 30, 30’, 30”, paragraph [0057]).
             	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Soeride’s method by adding three retroreflectors on the object as suggested and taught by Vanderhoudt in order to measure the azimuth and elevation angle of an object in the measurement volume. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 9025141 B1 (Soreide) in the view of US 2014/0043622 A1 (Vanderhoudt) and US 2017/0155225 A1 (Villeneuve).
 
Regarding Claim 3, Soreide, as modified in view of Vanderhoudt, teaches the apparatus according to claim 1. However, the combination as far does not teach each of the at least three measurement channels includes at least one static or adjustable mirror. 
On the other hand, Villeneuve in his disclosed invention teaches a LiDAR unit includes static or adjustable mirror (Fig. 1, mirror 115, paragraph [0049] line 21-28).
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Soeride’s apparatus in view of Vanderhoudt by adding at least one static or adjustable mirror to each of the at least three measurement channels as suggested and taught by Villeneuve in order to direct measurement light to a measurement target.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 9025141 B1 (Soreide) in the view of US 2014/0043622 A1 (Vanderhoudt), US 2017/0155225 A1 (Villeneuve) and US 2015/0268425 A1 (Jong).

Regarding Claim 4, Soreide, as modified in the view of Vanderhoudt and Villeneuve teaches the apparatus according to claim 1, wherein: each of the at least three measurement channels includes at least one optical fiber (Soreide, 5:60-65].
              	However, the combination as far does not teach each of the at least one optical fiber has a length offset.

             	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Soeride’s apparatus in view of Vanderhoudt and Villeneuve by adding a length offset to each of the measurement channel as suggested and taught by Jong in order to construct a compact, low loss apparatus.
Regarding Claim 5, Soreide as modified in the view of Vanderhoudt, Villeneuve and Jong teaches The apparatus according to claim 4, wherein each of the at least three the measurement channels includes at least one first optical element (Soreide, Fig. 1, 7:8-14, intended use of combiner 138 which configured to receive measurement signals from each of the three measurement channels) configured to output-couple the at least one frequency modulated input light beam (Soreide, Fig. 1, frequency shifted signal from 124-126, 6:4-15) passing through a respective optical fiber out of the at least one optical fiber (Soreide, Fig. 1, optical fiber associated with frequency shifter 124-126 and combiner 138) and input-couple a light beam reflected (Sodeide, 7:4-8) by at least one of the at least three retroreflectors (Fig.2, 4:49-57, retro-reflective targets 204 on an object 202) into the respective optical fiber(Soreide, Fig. 1, Optical fiber associated with circulator 132 and combiner 138).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9025141 B1 (Soreide) in the view of US 2014/0043622 A1 (Vanderhoudt), US 2017/0155225 A1 (Villeneuve), US 2015/0268425 A1 (Jong) and US 2013/0261612 A1 (Yokosuka).
 
Regarding claim 8, Soreide, as modified in view of of Vanderhoudt, Villeneuve and Jong teaches the invention as claimed and discussed above. At least three measurement channels as claimed and discussed above.

            	On the other hand, in his disclosed invention Yokosuka teaches an optical system configured to scan multiple scan position and the scanning with the measurement light may employ a raster scan (see Fig. 1, para [0091], optical system 310, lens 342). Also the optical system configured to respective focus to a plurality of irradiation position (See para [0092], intended use of control unit 170 to move the lens 225).
              	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Soeride’s apparatus by adding at least one optical unit as suggested and taught by Yokosuka in the view of Vanderhoudt, Villeneuve and Jong in order to illuminate an object and measure azimuth and elevation angle of the object in the measurement volume.
 

                     Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 9025141 B1 (Soreide) in the view of US 2014/0043622 A1 (Vanderhoudt), US 2017/0155225 A1 (Villeneuve), US 2015/0268425 A1 (Jong), US 2013/0261612 A1 (Yokosuka) and US 8760341 B2 (Nakagawa).

Regarding claim 9, Soreide as modified in the view of Vanderhoudt, Villeneuve and Jong teaches the apparatus according to claim 1, wherein the LiDAR unit is configured to superpose a reference light beam on the at least one measurement signal (Soreide, Fig. 1, 7:25-32, intended use of combiner 150).

On the other hand, Nakagawa in his disclosed invention teaches a beat frequency spectrum (Fig. 2, Fig. 5A-5D, beat frequency spectrum) and determination of peaks in the frequency spectrum (See 6:10-40).
Also the combination as far teaches at least three retroreflectors arranged on the object (Vanderhoudt, Fig. 1, retroreflectors 30, 30’, 30”, paragraph [0057]) as claimed and discussed above. 
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Soeride’s apparatus in view of Vanderhoudt, Villeneuve and Jong by adding a frequency spectrum of an arising beat signal and determine at least three peaks in the frequency spectrum for each of the at least three retroreflectors as suggested and taught by Nakagawa in order to measure distance and orientation of a target based on the principle of a general frequency modulation continuous wave (FM-CM).
Regarding claim 12, Soreide as modified in the view of Vanderhoudt, Villeneuve, Jong and Nakagawa teaches the method according to claim 11. 
However, the combination as far does not teach the method comprising: determining at least one frequency spectrum for at least one retroreflector with a known spatial position; determining at least three peaks in the at least one frequency spectrum; and calibrating the at least three peaks by the known spatial position of the at least one retroreflector.
However, Nakagawa in his disclosed invention teaches a frequency spectrum (Fig. 2, Fig. 5A-5D, beat frequency spectrum) and method for determining and calibrating peaks in the frequency spectrum (See 6:10-40).

         	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Soeride’s method in view of Vanderhoudt, Villeneuve and Jong by adding at least one frequency spectrum, calibrating and determining at least three peaks in the frequency spectrum as suggested and taught by Nakagawa in order to measure distance and orientation of a target based on the principle of a general frequency modulation continuous wave (FM-CM).    





Conclusion


               Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SHAH NUR KABIR whose telephone number is (571)272-5101. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SHAH NUR KABIR/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645